Case 0:19-cv-60341-MGC Document 139 Entered on FLSD Docket 06/10/2020 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 0:19-cv-60341-MGC

       OJ COMMERCE LLC; and
       NAOMI HOME, INC.,

             Plaintiffs

       v.


       KIDKRAFT, LP; and
       MID-OCEAN PARTNERS, LP

             Defendants.
                           PLAINTIFFS’ EXPEDITED MOTION1 TO COMPEL
                            AND REQUEST FOR DISCOVERY HEARING2
            Pursuant to Fed. R. Civ. P. 37(c) and L.R. 7.1, Plaintiffs OJ Commerce (OJC) and
   Naomi Home (NH) submit this Expedited Motion to Compel and request a hearing.
            They say actions speak louder than words. In this complex antitrust case, a mere ten
   days before moving for summary judgment, and forty-two days after representing to this Court
   that their document productions were “complete” (in a disingenuous effort to defeat Plaintiffs’
   motion to extend discovery), Defendants sandbagged Plaintiffs with 1,277 new documents.
   This was their largest single-day production—and which constitutes 22% of their entire total
   production of 5,918 documents. What Defendants’ sandbagging says is that they have a win-
   at-all-costs strategy, regardless of the principles of fairness, transparency, and professionalism.
            At heart of this antitrust case is Defendants’ motive to preserve their lucrative
   monopoly over the market for wooden play kitchens in the United States by hook or by crook.
   In July 2015, MidOcean, a private equity firm, became the majority owner of KidKraft.

   1
     Request for Expedited Ruling: Pursuant to L. R. 7.1(b)(2), Plaintiffs seek an expedited
   ruling by June 19, as the parties are briefing summary judgment, discovery ends on July 20,
   2020, and numerous depositions are scheduled over the next few weeks.
   2
     Request for Hearing: Pursuant to L.R 7.1(b), Plaintiffs respectfully request a one-hour
   hearing to aid in the expeditious resolution of this motion, because parties are currently
   briefing summary judgment, discovery ends on July 20, 2020, and numerous depositions are
   scheduled over the next few weeks. A hearing would allow counsel to expound upon the
   matters presented and answer any questions Your Honor may have about his complex case.

                                                   1
Case 0:19-cv-60341-MGC Document 139 Entered on FLSD Docket 06/10/2020 Page 2 of 7



   During a November 2016 board meeting, on the eve of the peak Holiday shopping season,
   Defendants conspired to maintain their illegal monopoly power. Defendants then threatened
   that if OJC continued to sell NH’s less expensive play kitchens, KidKraft would stop dealing
   with OJC. When OJC refused KidKraft’s demands, Defendants severed all ties with OJC and
   ceased fulfilling its customers’ orders. Defendants also threatened other retailers, like Costco,
   that if they sold NH’s less expensive play kitchens, they too would be cutoff.
       I. Defendants’ ongoing obstructionism is severely prejudicing Plaintiffs’ ability to
          respond to summary judgment, complete discovery, and prepare this case for trial.
          Defendants have stopped at nothing to stonewall Plaintiffs’ discovery efforts,
   unleashing virtually every obstructionist tactic in the defense playbook. This includes
   sandbagging Plaintiffs on May 18 with 1,277 new documents—which constitutes 22% of
   Defendants’ total production—ten days before Defendants moved for summary judgment on
   May 28, and forty-two days after representing to this Court on April 16 that Defendants’
   productions were “complete,” (ECF No. 123 at 1), in an effort to defeat Plaintiffs’ motion to
   extend discovery. Despite Defendants’ claims that Plaintiffs were making “baseless, petty
   complaints” and “outright misrepresentations” in an attempt to “force Defendants to re-start
   document productions that are complete after many months of work,” id. at 4, 10, this Court
   extended discovery until July 20 (ECF No. 125). On May 13 and again May 18, Defendants
   advised they would be producing a “handful of trailing materials.” Ex. A & Ex. B.
          Then, later on May 18, forty-two days after representing to this Court that their
   productions were supposedly “complete,” and ten days before moving for summary judgment,
   Defendants produced 1,277 new documents. This was Defendants’ largest single-day
   production, and which constitutes 22% of their total 5,918 documents (an absurdly low
   number for a complex antitrust case).3 Compounding the prejudice, at least four of the new
   documents were cited in support of Defendants’ summary judgment motion. See Claussen v.
   Aetna Cas. & Sur. Co., 676 F. Supp. 1571, 1582 (S.D. Ga. 1987) (the “sandbagging’ of one’s
   opponents through the untimely production of evidence should not be countenanced”), rev’d
   on other grounds, 888 F.2d 747 (11th Cir. 1989). Unfortunately, this sandbagging was simply


   3
    In contrast, Plaintiffs have produced >50,000 documents responsive to the search terms.
   While Defendants claim this was a “document dump,” anyone who has ever used Westlaw
   knows the value of a robust database in which targeted searches for documents can be run.

                                                  2
Case 0:19-cv-60341-MGC Document 139 Entered on FLSD Docket 06/10/2020 Page 3 of 7



   the latest installment of Defendants’ obstructionist tactics, including but not limited to:
      A. misleading Plaintiffs into believing they had a complete “organizational chart”
         identifying all Defendants’ employees from the relevant time for purposes of
         selecting document custodians, only for Plaintiffs to later discover that
         Defendants’ allegedly “complete” chart omitted numerous potential employee-
         witness, including at least twenty senior executives, as shown by Defendants
         subsequent production of forty-seven more organizational charts.
      B. delaying the onset of their document productions until January 2020—even
         though Plaintiffs first served document requests in May 2019—and then
         trickling out documents at a snail’s pace. See (ECF No. 124 at 5).
      C. concealing the vast majority of their documents from Plaintiffs by improperly
         designating 78% of their productions as “Highly Confidential”—only to later
         de-designate 29,829 pages when compelled by this Court. (ECF No. 119 at 3).
      D. refusing to produce all documents responsive to Plaintiffs’ Third RFPs, despite
         waiving any objections by failing to respond whatsoever, Ex. D.; and
      D. asserting textbook evasive responses to requests for admissions, Comp. Ex. C;
      F. failing to produce crucial documents responsive to Plaintiffs’ requests and—
         instead of fulfilling their obligation to fix their deficient productions—shifting
         their burden to Plaintiffs to identify each issue, one-by-one, on a piecemeal
         basis, while running out the clock on discovery. As but a few examples:
              (1) In a lengthy nine-email chain beginning in February 2017, KidKraft
                  discussed “zero[ing] out the inventory for . . . Uptown Espresso
                  Kitchen” for another retailer, Target, because it had been selling
                  KidKraft’s wooden play kitchen below $140. Ex. E. Although
                  Defendants have produced several copies of the nine-email chain, they
                  have not separately produced the original emails in the chain, or any
                  additional chains branching off therefrom, despite being responsive to
                  Plaintiffs’ requests. Further, while Target eventually capitulated to
                  KidKraft’s demands, agreed “not [to] sell below $140,” and “asked that
                  [KidKraft] turn the Uptown Espresso back on,” id. at 8781, Defendants
                  have withheld all further related emails with Target.
              (2) In November 2017, KidKraft emailed its Sales Team about its “plan to
                  do another competitor sample review of . . . play kitchens . . . to provide
                  some valuable information,” just like “last year[’s] . . . competitor
                  sample review . . . with some really great in depth information[,]” asking
                  the team to “complete the attached and return to our team.” Ex. F. Yet
                  KidKraft has not produced any completed forms from any year—only the
                  blank forms its employees were asked to complete, see id.—even though
                  KidKraft’s pretextual reason for terminating OJC as a retailer is that
                  “OJC, through its co-owned supplier NH, was [allegedly] knocking off
                  KidKraft’s top-selling toy kitchen.” (ECF No. 130 at 8).




                                                  3
Case 0:19-cv-60341-MGC Document 139 Entered on FLSD Docket 06/10/2020 Page 4 of 7



             (3) In November 2016, KidKraft sought to hunt down the factories in China
                 that were producing NH’s less-expensive play kitchen. Ex. G. Although
                 the last email states “[w]e will continue to try and track down who is
                 doing it,” id., Defendants have produced no further emails in response.
             (4) In July 2016, an email was sent to KidKraft’s “Executives” regarding
                 “brand attitudes, consumer segmentation, purchase triggers and brand
                 differentiation opportunities within [their] 3 core categories (Train /
                 Dollhouse / Kitchen.” Ex. H. No responses have been produced.
             (5) In December 2016, nine employees received an email about how OJC’s
                 “business was turned off” and assigned them various tasks. Ex. I. But
                 only one email response was produced, and none from the employee
                 assigned the discussion regarding “turn[ing] off” OJC. Id. at 2449.
      II. Defendants have only produced 6% of the ~100,000 documents responsive to the
          agreed-upon search terms, based upon their unilateral “relevancy” determinations.
          The most egregious obstructionism by Defendants has been their failure to produce all
   the documents responsive to Plaintiffs’ comprehensive requests. In most instances where
   Plaintiffs have identified serious issues with Defendants’ productions, Defendants retort that
   they have reviewed >100,000 documents responsive to the agreed-upon search terms and
   produced the 5,918 documents they unilaterally deemed “relevant.” See, e.g. Ex. K at 5. While
   Defendants have repeatedly invited counsel to accept this representation at face value, there
   are compelling reasons why their invitation should be resoundingly rejected.
          Aside from Defendants’ credibility-shredding tactics outlined above, there are other
   compelling reasons to seriously doubt the integrity of Defendants’ document productions.
   First, “[r]esearch shows that human review is far from perfect.” Dynamo Holdings Ltd. P’ship
   v. Comm’r of Internal Revenue, 2016 WL 4204067, at *5 (T.C. July 13, 2016). The “primary
   culprit” is “[h]uman error in applying the criteria for inclusion, not a lack of clarity in the
   document’s meaning or ambiguity in how the scope of the production demand should be
   interpreted . . . . [P]eople make mistakes, and, according to the evidence, they make them
   regularly when it comes to judging relevance and responsiveness.” Id.
          Second, there is indisputable evidence that Defendants’ review team completely
   missed the mark in applying the stringent criteria in the Court’s Protective Order’s for
   designating a document as “Highly Confidential” (aka Attorneys Eyes Only)—namely,
   Magistrate Judge Hunt’s Order finding that Defendants’ designation of 78% of their
   production as Highly Confidential was “high” and compelling Defendants to “de-designate



                                                 4
Case 0:19-cv-60341-MGC Document 139 Entered on FLSD Docket 06/10/2020 Page 5 of 7



   documents that should not be listed as highly confidential,” (ECF No. 119 at 3)—resulting in
   their de-designation of 29,829 pages of their production. Considering how deficient
   Defendants’ review team were in applying the stringent criteria for designating a document as
   Highly Confidential—which “should only be used on a relatively small and select number of
   documents where a genuine threat of competitive or other injury dictates such extreme
   measures,” McDonald Apiary, LLC v. Starrh Bees, Inc., 2016 WL 868185, at *1 (D. Neb. Mar.
   4, 2016)—it’s only logical to conclude that they likely completely missed the mark in applying
   the liberal criteria for determining which of the >100,000 documents were responsive to
   Plaintiffs’ requests. See Hickman v. Taylor, 329 U.S. 495, 506 (1947) (“discovery provisions are
   to be applied as broadly and liberally as possible”).
          This conclusion is bolstered by Defendants’ eleventh-hour production of 1,277 new
   documents (i.e. 22% of their total production) a mere ten days before moving for summary
   judgment, and forty-two days after representing to this Court that their document production
   was “complete.” (ECF No. 123 at 1). When Plaintiffs sought to resolve such issues,
   Defendants repeatedly directed Plaintiffs to identify each specific document that was missing,
   one-by-one, on a rolling basis—all while running out the clock on discovery. For example,
   during recent communications about numerous gaps in Defendants’ highly relevant financial
   documents, Defendants stonewalled Plaintiffs by stating: “It is not surprising that there are
   fewer responsive documents from four to five years before the complaint was filed, before the
   company went through an acquisition, and before a number of custodians were even employed by
   KidKraft.” Ex. J. In other words, Defendants blame Plaintiffs for selecting the wrong
   custodians. This “gotcha” is particularly troubling, given the very purpose of the parties’
   original agreement to exchange complete employee lists at the outset of discovery (which
   Defendants failed to do, supra §A) was to promote transparency in selecting custodians and
   avoid such gamesmanship. See Hickman, 329 U.S. at 501 (discovery “serve[s] (1) as a device .
   . . to narrow and clarify the basic issues between the parties, and (2) as a device for ascertaining
   the facts, or information as to the existence or whereabouts of facts, relative to those issues,”
   so “trials . . . no longer need be carried on in the dark”).
          Requested Remedy: In light of Defendants’ discovery shenanigans, there is no
   plausible basis for Plaintiffs (or this Court) to have a shred of confidence in the integrity of
   Defendants’ document productions. Plaintiffs thus respectfully request an order that:


                                                    5
Case 0:19-cv-60341-MGC Document 139 Entered on FLSD Docket 06/10/2020 Page 6 of 7



   (A) Defendants produce by a date certain the remaining 94% of the non-privileged documents
   responsive to the agreed-upon search terms; (B) Defendants preliminarily designate those
   non-privileged documents as “Highly Confidential” for Plaintiffs’ counsel’s review only; and
   (C) Plaintiffs’ counsel shall notify Defendants’ counsel before using any of those documents
   in this case, to allow Defendants an opportunity to determine the appropriate confidentiality
   designation, if any, at that time. At the end of the day, if the documents are truly “irrelevant,”
   there should be no harm to Defendants in producing them. See In re Ford Motor Co., 345 F.3d
   1315, 1317 (11th Cir. 2003) (“some kind of direct access might be permissible” where there is
   “a factual finding of some non-compliance with discovery rules”); Simon Prop. Group L.P. v.
   Simon, Inc.., 194 F.R.D. 639, 641 (S.D. Ind. 2000) (allowing plaintiff to inspect defendant’s
   computer system because there were “troubling discrepancies with respect to defendant’s
   document production”); Ameriwood Indus. Inc. v. Liberman, 2006 WL 3825291, *1 (E.D. Mo.
   Dec.27, 2006) (granting motion to compel imaging of defendant’s hard drive because the court
   had “cause to question whether defendants have produced all responsive documents”).
          WHEREFORE, Plaintiffs respectfully request that the Court grant this motion, order
   the relief requested herein or any other sanctions, award attorneys’ fees, and for any other
   relief that justice requires. A proposed order is attached hereto as Exhibit L.
          Local Rule 7.1 Certification: Plaintiffs’ counsel has conferred with Defendants’
   counsel in a good faith effort to resolve the issues raised in this motion by email and multiple
   telephone calls in early June 2020 but has been unable to do so.
                                                Respectfully submitted,
                                            By: /s/Mark A. Schweikert
                                               Velvel (Devin) Freedman
                                               Florida Bar No. 99762
                                               Constantine Economides
                                               Florida Bar No. 118177
                                               ROCHE CYRULNIK FREEDMAN LLP
                                               200 South Biscayne Boulevard, Suite 5500
                                               Miami, Florida 33131
                                               vel@rochefreedman.com

                                                Shlomo Y. Hecht, P.A.
                                                Florida Bar No.: 127144
                                                11651 Interchange Cir S
                                                Miramar, FL 33025
                                                Phone: 954-861-0025


                                                   6
Case 0:19-cv-60341-MGC Document 139 Entered on FLSD Docket 06/10/2020 Page 7 of 7



                                            Fax: 615-413-6404
                                            Email: sam@hechtlawpa.com

                                            Mark A. Schweikert
                                            Florida Bar No. 70555
                                            SCHWEIKERT LAW PLLC
                                            1111 Biscayne Boulevard, Suite 1550
                                            Miami, Florida 33131
                                            (305) 926-9452
                                            mark@schweikertlaw.com

                                            Attorneys for Plaintiffs




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 10, 2020, I electronically filed the foregoing
   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
   document is being served this day on all counsel of record via transmission of Notices of
   Electronic Filing generated by CM/ECF.
                                                   /s/ Velvel (Devin) Freedman
                                                   VELVEL (DEVIN) FREEDMAN




                                               7
